Citation Nr: 1403550	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for status post cubital tunnel release and revision decompression, ulnar nerve, left elbow (non-dominant).  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.





INTRODUCTION

The Veteran served on active duty from March 1999 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted an increased rating of 10 percent for the status post cubital tunnel release and revision decompression, ulnar nerve, left elbow (non-dominant) (left elbow disability).  Jurisdiction was subsequently transferred to the Cleveland, Ohio, RO.  

The Veteran provided testimony during a hearing before the Board in November 2007 at the RO.  A transcript is of record.  

The Board most recently remanded the claim in April 2013 for additional development.  

The Board notes that in a January 2012 rating decision, the RO granted service connection for limitation of flexion of the left elbow.  In September 2013, service connection was granted for impairment of supination and left elbow scars.  These decisions have not been appealed and, therefore, will not be considered herein.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The Veteran reported during a September 2013 VA examination that he has been receiving physical therapy for his left arm disability for the past year.  There are only two records of recent physical therapy treatment and they were specifically focused on the neck.  There are no records demonstrating physical therapy of the left arm in the claims file.  

The Veteran has not stated whether his physical therapy was at a VA or private facility.  Regardless, VA has a responsibility to obtain these records.  38 U.S.C.A. § 5103A(b) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); Massey v. Brown, 7 Vet. App. 204 (1994).  As these records are relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name(s) of his physical therapy provider(s), as well as the dates of such treatment, and the name of all other outstanding treatment records.  

If the identified treatment is with a private provider, he must provide releases authorizing VA to obtain all records of private treatment with the podiatrist referenced in the VA treatment records.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including all records of physical therapy of the left elbow, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

